Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month of February 2009 Collection Period Start 1-Feb-09 Distribution Date 16-Mar-09 Collection Period End 28-Feb-09 30/360 Days 30 Beg. of Interest Period 17-Feb-09 Actual/360 Days 27 End of Interest Period 16-Mar-09 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 459,024,712.04 449,735,238.83 0.8175791 Total Securities 550,081,594.75 459,024,712.04 449,735,238.83 0.8175791 Class A-1 Notes 2.814500 % 77,100,000.00 0.00 0.00 0.0000000 Class A-2a Notes 4.270000 % 98,000,000.00 90,093,788.99 84,831,544.05 0.8656280 Class A-2b Notes 2.011250 % 75,000,000.00 68,949,328.30 64,922,100.03 0.8656280 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 2.661250 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 0.00 0.00 0.0000000 Certificates and Residual Interest 0.000000 % 52,257,594.75 74,981,594.75 74,981,594.75 1.4348459 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 0.00 0.00 0.0000000 0.0000000 Class A-2a Notes 5,262,244.94 320,583.73 53.6963769 3.2712626 Class A-2b Notes 4,027,228.27 104,005.75 53.6963769 1.3867433 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 139,715.63 0.0000000 1.9959376 Class A-4 Notes 0.00 0.00 0.0000000 0.0000000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 9,289,473.21 1,228,221.78 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 6,749,986.26 Monthly Interest 2,687,910.92 Total Monthly Payments 9,437,897.18 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 635,605.00 Aggregate Sales Proceeds Advance 179,255.74 Total Advances 814,860.74 Vehicle Disposition Proceeds: Reallocation Payments 1,207,446.36 Repurchase Payments 46,119.79 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,169,141.41 Excess Wear and Tear and Excess Mileage 4,153.72 Remaining Payoffs 0.00 Net Insurance Proceeds 217,397.17 Residual Value Surplus 3,248.73 Total Collections 12,900,265.10 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month of February 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 24,398 510,836,562.96 9.25000 % 459,024,712.04 Total Depreciation Received (7,890,493.05 ) (6,190,076.73 ) Principal Amount of Gross Losses (78 ) (1,687,791.51 ) (1,561,202.58 ) Repurchase / Reallocation (2 ) (55,490.89 ) (46,119.79 ) Early Terminations (22 ) (474,623.68 ) (432,265.50 ) Scheduled Terminations (56 ) (1,116,547.62 ) (1,059,808.61 ) PoolBalance - End of Period 24,240 499,611,616.21 9.25000 % 449,735,238.83 III. DISTRIBUTIONS Total Collections 12,900,265.10 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 12,900,265.10 1. Net Swap Payment/Receipts 288,910.71 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 559,714.79 4. Reimbursement of Sales Proceeds Advance 321,338.32 5. Servicing Fee: Servicing Fee Due 382,520.59 Servicing Fee Paid 382,520.59 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,552,484.41 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 0.00 Class A-1 Notes Monthly Interest Paid 0.00 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 320,583.73 Class A-2a Notes Monthly Interest Paid 320,583.73 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 104,005.75 Class A-2b Notes Monthly Interest Paid 104,005.75 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 139,715.63 Class A-3b Notes Monthly Interest Paid 139,715.63 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month of February 2009 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 0.00 Class A-4 Notes Monthly Interest Paid 0.00 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,228,221.78 Total Note and Certificate Monthly Interest Paid 1,228,221.78 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 10,119,558.91 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 9,289,473.21 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 9,289,473.21 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 830,085.70 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month of February 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 49,512,447.84 Beginning Reserve Account Balance 29,982,996.63 Additional Cash Infusion 0.00 Reinvestment Income for the Period 27,265.52 Reserve Fund Available for Distribution 30,010,262.15 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 830,085.70 Gross Reserve Account Balance 30,840,347.85 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 30,840,347.85 V. POOL STATISTICS Weighted Average Remaining Maturity 18.05 Monthly Prepayment Speed 51 % Lifetime Prepayment Speed 56 % $ units Recoveries of Defaulted and Casualty Receivables 983,125.55 Securitization Value of Defaulted Receivables and Casualty Receivables 1,561,202.58 78 Aggregate Defaulted and Casualty Gain (Loss) (578,077.03 ) Pool Balance at Beginning of Collection Period 459,024,712.04 Net Loss Ratio -0.1259 % Cumulative Net Losses for all Periods 0.7776 % 4,277,694.35 Delinquent Receivables: Amount Number 31-60 Days Delinquent 7,277,433.83 375 61-90 Days Delinquent 2,354,978.15 124 91-120+ Days Delinquent 924,250.04 51 Total Delinquent Receivables: 10,556,662.02 550 60+ Days Delinquencies as Percentage of Receivables 0.71 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 541,413.40 41 Securitization Value 765,648.45 Aggregate Residual Gain (Loss) (224,235.05 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 4,064,074.61 260 Cumulative Securitization Value 5,324,502.58 Cumulative Residual Gain (Loss) (1,260,427.97 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 502,930.93 Reimbursement of Outstanding Advance 321,338.32 Additional Advances for current period 179,255.74 Ending Balance of Residual Advance 360,848.35 Beginning Balance of Payment Advance 1,553,046.66 Reimbursement of Outstanding Payment Advance 559,714.79 Additional Payment Advances for current period 635,605.00 Ending Balance of Payment Advance 1,628,936.87 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month of February 2009 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
